Case: 19-20054      Document: 00515150106         Page: 1    Date Filed: 10/08/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit

                                    No. 19-20054                         FILED
                                  Summary Calendar                 October 8, 2019
                                                                    Lyle W. Cayce
                                                                         Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CARLOS ALBERTO HERNANDEZ-SANCHEZ, also known as Roberto
Vasquez, also known as Jose Roberto Martinez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:18-CR-424-1


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Carlos Alberto Hernandez-Sanchez appeals the sentence imposed
following his guilty plea for illegal reentry. He contends that his 36-month,
above-guidelines sentence is substantively unreasonable because the district
court placed too much emphasis on his criminal history and failed to give due




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-20054    Document: 00515150106     Page: 2    Date Filed: 10/08/2019


                                 No. 19-20054

weight to other factors. We review for abuse of discretion. Gall v. United
States, 552 U.S. 38, 51 (2007). Finding none, we affirm.
      The record reflects that the district court considered the guidelines
range, the 18 U.S.C. § 3553(a) factors, the facts set forth in the presentence
report, and the arguments of the parties. Based upon Hernandez-Sanchez’s
criminal history, the district court concluded that the guidelines range did not
adequately account for the § 3553(a) factors in the context of this case.
Although the 36-month sentence is 22 months greater than the top of the
guidelines range, we have upheld comparable upward variances in the past.
See, e.g., United States v. Lopez-Velasquez, 526 F.3d 804, 805, 807-08 (5th Cir.
2008); United States v. Herrera-Garduno, 519 F.3d 526, 531-32 (5th Cir. 2008).
Hernandez-Sanchez’s arguments evince mere disagreement with the district
court’s reasoning, which is not a sufficient ground for reversal. See United
States v. Malone, 828 F.3d 331, 342 (5th Cir. 2016).        Viewing the court’s
determination with the requisite deference, see Gall, 552 U.S. at 50-53, we
conclude that Hernandez-Sanchez has failed to demonstrate that his sentence
is substantively unreasonable.
      AFFIRMED.




                                       2